People v Bellinger (2019 NY Slip Op 07028)





People v Bellinger


2019 NY Slip Op 07028


Decided on October 1, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2019

Friedman, J.P., Tom, Webber, Gesmer, Oing, JJ.


1479/2014 -2373/2014 9967B 3275/2014 9967A

[*1] The People of the State of New York, Respondent,
vWillie Bellinger, Defendant-Appellant.


Larry Sheehan, Bronx, for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Michael J. Yetter of counsel), for respondent.

Judgments, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered July 31, 2015, convicting defendant, upon his pleas of guilty, of gang assault in the first degree, conspiracy in the second degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second violent felony offender, to an aggregate term of 17 years, unanimously affirmed.
The court providently exercised its discretion in denying defendant's motion to withdraw his plea of guilty (see People v Frederick, 45 NY2d 520 [1978]), which was made with the assistance of new counsel. The record establishes the voluntariness of the plea. Defendant's claim of coercive conduct by the attorney who represented him at the plea colloquy was unfounded. The fact that defendant gave monosyllabic responses to the court's questions did not render the plea invalid. "The court was not required to have defendant personally recite the facts underlying the crime during the plea colloquy where, as here, the record establishes that defendant confirmed the accuracy of the court's recitation of the facts" (People v Pryce, 148 AD3d 1629, 1630 [4th Dept 2017], lv denied 29 NY3d 1085 [2017]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 1, 2019
CLERK